Title: To George Washington from Rochambeau, 9 March 1786
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear Général,
Paris March the 9th 1786.

it comes to have, in the parliament of England, a scene of a great Concern. The question was to Know if they Should fortify the harbours of the Kingdom, having at their head M. Pitt and the Duc of Richmond that were for the affirmative. The house of parliament has been divided, and the voice of the Speaker has decided for the negative. So much the worse, I believe, because the Enormous Sums that they Should have Spent at this fortifications, having the Lord Richmond at the head of this Kind of works, whereof he is a Virtuoso, this Sums, I Say, instead

of being needless Spent there, Shall turn to the benefit of their navy and clearing of their debts.
Lord Cornwallis comes to be appointed Général Governor of the Bengal, his taste for travelling Shall not be disputed to him, and this last voyage will be more lucrative than that of america, tho’ I believe he will behave with much more power than any of his predecessors.
I have Successively received, my Dear Général, your letters of the 7th of September and of the first of December ultime—I think as you that the Doctor francklin has undertaken too havy and ungrateful a task for his old-age, and your Existence is much more noble than his own, and without title you enjoy of all the consideration owing to your person and So much deserved by the distinguished services that you have rendered to your country which ought never forget them.
The health of the King of Prussia has been very weak all this Winter, but if Germany comes to lose him, I do not believe that Event will bring war. he has prepared every thing that his Successor may be able to make revive him. they do already his Epitaph in Latin that I find handsome by its laconism hie Cineres, ubique nomen. that is all what remains to the Greatest man, my Dear Général, but what is to last as long as I live, is the inviolable and Respectful attachment with which I have the honour to be my Dear Général, Your most obedient and Very humble servent.

le cte de rochambeau

